DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-6, and 10-11 are objected to because of the following informalities.
Regarding claim 1, the phrase “opposed the front side” is grammatically awkward. It is recommended that the phrase be amended to “opposite the front side” or “opposed to the front side”. Claims 3-6 and 10-11 depend from claim 1 and share the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6, and 10-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, the limitation “reject spurious proximity signals based on measurement of a variation in time of the capacities read by the readout circuit” is new matter. The original specification only teaches rejecting a proximity signal based on variation in time of any one of the capacities, as seen in PG Pub [54]. Therefore, it is recommended that the limitation be amended to “reject spurious proximity signals based on measurement of a variation in time of one of the capacities read by the readout circuit”.
Claims 2-6 and 10-11 depend from claim 1 and share the rejection.
Regarding claim 12, the limitation “reject spurious proximity signals based on: measurement of a variation in time of the capacities read by the readout circuit” is new matter. The original specification only teaches rejecting a proximity signal based on variation in time of any one of the capacities, as seen in PG Pub [54]. Therefore, it is recommended that the limitation be amended to “reject spurious proximity signals based on measurement of a variation in time of one of the capacity seen by the first electrode, the capacity seen by the second electrode, or the capacitance of the reference device acquired by the readout circuit”.
Claims 14-15 depend from claim 12 and share the rejection.
Regarding claim 13, the limitation “reject spurious proximity signals based on a variation in time of at least one of first capacitance, second capacitance, and reference capacitance” is new matter. The original specification only teaches rejecting a proximity signal based on variation in time of any one of the capacities, as seen in PG Pub [54]. one of the first capacitance, the second capacitance, and the reference capacitance.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 10-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the top of the portable device” is indefinite. There is no geometrical aspect of the portable device that one of ordinary skill in the art would necessarily recognized as being “the top”. For example, this wording could suggest the first electrode is always on “top” of the device relative to a user regardless of how a user rotates the device, or it could simply mean that the first electrode is on a given side of the device. Even in the latter interpretation, it is not clear whether the “top” side is necessarily a different side that the front or back sides.
It is recommended that the limitation “the top of the portable device” be amended to “a lateral side of the portable device” and that after the phrase “opposed [sic] the front side” the following clause be amended: “wherein the lateral side is a different side than the front side or the back side of the portable device”.
Claims 3-6 and 10-11 depend from claim 1 and share the rejection.
Regarding claim 12, because the claim uses both the terms “capacity” and “capacitance”, which are synonyms, in such limitations as “capacity seen by the first electrode”, “capacity seen by the second electrode”, and “capacitance of the reference device” it is unclear whether the limitations “based on said capacities” and “of the capacities read by the readout circuit” refers to both the terms “capacity and “capacitance” or only the term “capacity”. It is recommended that the claim language be amended to more specifically delineate the capacity/capacitance being referenced. For example, the phrase “based on said capacities” could be amended to “based on the capacity seen by the first electrode and the capacity seen by the second electrode”. The phrase “the capacities” could be amended to “the capacity seen by the first electrode, the capacity seen by the second electrode, or the capacitance of the reference device”.
Claims 14-15 depend from claim 12 and share the rejection.

Response to Arguments
Applicant's amendments have overcome the previous prior art rejections. However, a number of formal objections, as well as rejections for indefinite language and/or new matter remain, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692